  Case 3:21-cv-00119-JAG Document 11 Filed 03/23/21 Page 1 of 3 PageID# 119




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
                                          )
ADAM COGHILL,                             )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      Civil Action No. 3:21-cv-00119
                                          )
CLOUDZ VAPOR, LLC,                        )
d/b/a CLOUDZ VAPOR,                       )
                                          )
CLOUDZ VAPOR WHOLESALE, LLC,              )
d/b/a CLOUDZ VAPOR,                       )
                                          )
CLOUDZ VAPOR MIDLOTHIAN, LLC,             )
d/b/a CLOUDZ VAPOR,                       )
                                          )
CLOUDZ VAPOR SHORT PUMP, LLC,             )
d/b/a CLOUDZ VAPOR,                       )
                                          )
AND                                       )
                                          )
TEJAN BHATT                               )
                                          )
       Defendants.                        )
__________________________________________)

                                  VOLUTARY DISMISSAL

       COMES NOW, the Plaintiff, Adam Coghill, pursuant to Rule 41(a)(1)(ii) of the Federal

Rules of Civil Procedure, and dismisses his action against:

       Cloudz Vapor Wholesale, LLC, d/b/a Cloudz Vapor;

       Cloudz Vapor Midlothian, LLC, d/b/a Cloudz Vapor;

       Cloudz Vapor Short Pump, LLC, d/b/a Cloudz Vapor; and

       Tejan Bhatt.

       Counsel for all defendants stipulate to the dismissal of the above-named defendants.
  Case 3:21-cv-00119-JAG Document 11 Filed 03/23/21 Page 2 of 3 PageID# 120




       Also, by agreement of the parties Plaintiff agrees to dismiss Counts 1, 3, and 4 of the

Complaint with prejudice.

       Plaintiff’s action against Cloudz Vapor, LLC d/b/a Cloudz Vapor will proceed accordingly.



WE ASK FOR THIS:


___/s/ Robert C. T. Reed            ___
Derrick L. Walker (VSB No. 46490)
Robert C. T. Reed, Esq. (VSB No.: 78967)
ALLEN, ALLEN, ALLEN & ALLEN
1809 Staples Mill Road
Richmond, Virginia 23230
Telephone: (804) 257-7579
Facsimile: (866) 257-7589
Derrick.Walker@AllenandAllen.com
Robert.Reed@allenandallen.com
Counsel for Plaintiff


STIPULATED TO:


___/s/ Mark C. Nanavati w/ permission___
Mark C. Nanavati, Esq. (VSB No. 38709)
Benjamin F. Dill, Esq. (VSB No. 93000)
SINNOTT, NUCKOLS & LOGAN, P.C.
13811 Village Mill Drive
Midlothian, Virginia 23114
Telephone: (804) 893-3866
Facsimile: (804) 378-2610
mnanavati@snllaw.com
bdill@snllaw.com
Counsel for Defendants




                                               2
  Case 3:21-cv-00119-JAG Document 11 Filed 03/23/21 Page 3 of 3 PageID# 121




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, a true and accurate copy of the foregoing Voluntary

Dismissal was filed with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing to all counsel of record.

                                               ___/s/ Robert C. T. Reed            ___
                                               Derrick L. Walker (VSB No. 46490)
                                               Robert C. T. Reed, Esq. (VSB No.: 78967)
                                               ALLEN, ALLEN, ALLEN & ALLEN
                                               1809 Staples Mill Road
                                               Richmond, Virginia 23230
                                               Telephone: (804) 257-7579
                                               Facsimile: (866) 257-7589
                                               Derrick.Walker@AllenandAllen.com
                                               Robert.Reed@allenandallen.com
                                               Counsel for Plaintiff




                                                   3
